NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-1554
                                      ___________

                          IN RE: JOSEPH LOUIS FOLKS,
                                              Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1:20-cv-00461)
                  District Court Judge: Honorable Richard G. Andrews
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   on July 22, 2021

           Before: McKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

                            (Opinion filed: October 26, 2021)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

    In 1993, Joseph Louis Folks was convicted in the Delaware Superior Court of two

counts of first-degree sexual intercourse with a minor and was sentenced to thirty-five

years of Level V incarceration, suspended after thirty years for decreasing levels of



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
supervision. He challenged these convictions in three unsuccessful federal habeas corpus

proceedings. Folks was released on probation in February 2019, but he soon violated the

conditions of his release. In April 2019, the Delaware Superior Court discharged his con-

ditional release for his first unlawful sexual intercourse conviction and sentenced him to

five years’ incarceration for the second conviction.

    In April 2020, Folks filed another federal habeas petition in the District Court chal-

lenging both his underlying convictions as well as the 2019 conviction for violating the

terms of his probation. He argued, inter alia, that the Delaware Superior Court lacked

subject matter jurisdiction to convict him in 1993 because the 1991 arrest warrant was in-

valid.

    Meanwhile, in March 2021, while his habeas petition was still pending, Folks filed in

this Court a petition for a writ of mandamus. He reasserts his contention that the Dela-

ware Superior Court lacked jurisdiction to convict him and asks us to order his immediate

release.1

    We will deny the petition.2 Our mandamus jurisdiction derives from 28 U.S.C.

§ 1651, which grants us the power to “issue all writs necessary or appropriate in aid of


1
 The District Court has since dismissed the habeas petition. Folks did not seek a
certificate of appealability from this Court.
2
  The mandamus petition was dismissed because Folks failed to timely pay the filing fee
or submit a motion for leave to proceed in forma pauperis. See 3d Cir. L.A.R. Misc.
107.1. Folks also initially failed to submit a certificate of service reflecting that the peti-
tion had been served on each party and the District Judge. See Fed. R. App. P. 21 & 25.
These defects having been cured, we grant the motion to reopen and for leave to file the
motion to reopen out of time. See 3rd Cir. L.A.R. Misc. 107.2(a). Folks’s motion to pro-
ceed in forma pauperis is granted.
                                               2
[our jurisdiction] and agreeable to the usages and principles of law.” Absent circum-

stances not present here, a federal court may not issue a writ of mandamus to compel ac-

tion by a state court or state official. See generally In re Grand Jury Proceedings, 654

F.2d 268, 278 (3d Cir. 1981). Therefore, we lack authority to compel the Delaware Supe-

rior Court to release Folks. Furthermore, given that Folks’s objection to his 1993 convic-

tion was pending before the District Court at the time he filed this petition, he has not

shown that he has “no other adequate means” to obtain the relief desired. Madden v. My-

ers, 102 F.3d 74, 79 (3d Cir. 1996).

       Accordingly, we will deny the petition for a writ of mandamus.




                                              3